Citation Nr: 1615836
Decision Date: 04/19/16	Archive Date: 05/26/16

Citation Nr: 1615836	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-43 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for radiculopathy of the lower extremities, to include as due to an undiagnosed illness.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for right shoulder disorder, to include a right rotator cuff tear. 

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for forgetfulness and a sleep disorder, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for degenerative joint disease of the cervical and thoracolumbar spine.

7.  Entitlement to service connection for a lung disorder, including wheezing and asbestosis.

8.  Entitlement to service connection for thrombocytopenia, claimed as cancer, claimed as due to an undiagnosed illness. 

9.  Entitlement to service connection for a skin disorder, to include tinea corporis and a skin rash.  

10.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to January 1968; he then served in the Naval Reserve with various periods of active duty training and inactive duty training; he had a final period of active duty from January to September 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana.

In January 2015, the Board denied the issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for radiculopathy of the lower extremities and headaches, to include as due to an undiagnosed illness.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Partial Remand (Joint Motion), the Court remanded these issues to the Board in December 2015.  

The January 2015 Board decision also denied service connection for ischemic heart disease; sleep apnea; and a left eye disorder.  The Joint Motion did not affect the Board decision with respect to the denial of service connection for these claimed disabilities.  The January 2015 denial of service connection by the Board is final and these issues are no longer on appeal.  

The January 2015 Board decision reopened claims for service connection for a skin disorder and sinusitis and remanded those issues for additional development.  The issues of entitlement to service connection for a right shoulder disorder; bilateral hearing loss; forgetfulness and a sleep disorder; a lung disorder; and thrombocytopenia were also remanded for additional development at that time.  Review of the record reveals that ongoing development is being conducted and readjudication of these issues, as would be demonstrated by the issuance of a supplemental statement of the case, has not occurred.  Accordingly, these issues remain on appeal and are subject to the January 2015 Board remand orders.  

The issues of entitlement to service connection for radiculopathy of the lower extremities, and headaches, both to include as due to an undiagnosed illness, on the merits are addressed in the Remand portion of the decision below, as well as the issues that were subject to the January 2015 Board remand orders.



ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2015).  In January 2015, the Board denied the issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for radiculopathy of the lower extremities and headaches, to include as due to an undiagnosed illness.  The Veteran appealed this decision to the Court.  Based on a Joint Motion, the Court remanded these issues to the Board in December 2015.  In order to prevent prejudice to the Veteran, that part of the Board's January 2015 decision that denied the issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for radiculopathy of the lower extremities and headaches, to include as due to an undiagnosed illness is vacated, and a new decision as to those issues will be entered as if that part of the February 2015 decision had never been issued.


FINDINGS OF FACT

1.  In a May 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for headaches and numbness of the leg due to an undiagnosed illness; the Veteran did not perfect an appeal as to that decision. 

2.  The additional evidence received since the May 1998 decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for radiculopathy of the lower extremities, to include as due to an undiagnosed illness; the evidence raises a reasonable possibility of substantiating the claim.

3.  The additional evidence received since the May 1998 decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for headaches, to include as due to an undiagnosed illness; the evidence raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  Evidence received since the May 1998 rating decision that denied service connection for radiculopathy of the lower extremities, to include as due to an undiagnosed illness, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Evidence received since the May 1998 rating decision that denied service connection for headaches, to include as due to an undiagnosed illness, is new and material, and the claim for service connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty in the Navy from July 1964 to January 1968.  He then served in the Naval Reserve with various periods of active duty training and inactive duty training.  He was activated for a period of active duty in support of Operation Desert Shield / Storm from January to September 1991.  

In this case, the RO denied service connection for headaches and numbness of the legs, claimed as being due to an undiagnosed illness, in a May 1998 rating decision.  The Veteran was notified of that decision in June 1998, but he did not perfect an appeal to the RO decision and did not submit any pertinent evidence within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b). 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

At the time of the May 1998 rating decision the evidence of record included service treatment records, VA treatment records, and VA examination reports dated November 1993 and December 1995.  This evidence failed to reveal any objective evidence of headaches or numbness of the legs.  Accordingly, the bases for these denials were that there was no current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The evidence obtained since the May 1998 rating decision includes the Veteran's hearing testimony before the Board in June 2014, and VA treatment records.  

The Veteran testified before the Board that he had headaches, and pain and numbness in the legs.  VA records dated subsequent to the May 1998 rating decision establish diagnoses of radiculopathy of the lower extremities, albeit resulting from degenerative joint disease of the lumbar spine.  VA records do not document treatment for headaches, although there is documentation of complaints of headaches, such as pain around the left eye, which were related to the Veteran's diagnosis of sinusitis.  Despite the fact that the Veteran's claims are related to undiagnosed illness, and that the evidence show radiculopathy due to a lumbar spine disorder and headaches as a symptom of sinusitis, the Joint Motion found that these records are evidence of a current disability of the claimed conditions which were not of record at the time of the final rating decision in 1998. 

Accordingly, the claims for service connection for radiculopathy of the lower extremities, and headaches are reopened.

ORDER

New and material evidence having been received, the appeal to reopen the claim of entitlement to service connection for radiculopathy of the lower extremities, to include as due to an undiagnosed illness, is reopened, and the appeal is granted to this extent only.  

New and material evidence having been received, the appeal to reopen the claim of entitlement to service connection for headaches, to include as due to an undiagnosed illness, is reopened, and the appeal is granted to this extent only.  


REMAND

Medical examinations are warranted.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate VA examination for his complaints of radiculopathy of the lower extremities.  The examiner must indicate if the current diagnosis is radiculopathy and whether it is related a known diagnosis, a service-connected disability, related to military service, or is a sign or symptom of an undiagnosed illness.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The Veteran must be afforded the appropriate VA examination for his complaints of headaches.  The examiner must indicate if the Veteran's headaches is related to a known diagnosis, a service-connected disability, related to military service, or is a sign or symptom of an undiagnosed illness.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The medical examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims for service connection for radiculopathy of the lower extremities and headaches, to include as due to an undiagnosed illness, must be re-adjudicated.  The RO is reminded that the remand actions ordered in the January 2015 Board remand must also be conducted.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

Citation Nr: 1504428	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  09-43 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for radiculopathy of the lower extremities, to include as due to an undiagnosed illness.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

4.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a left eye disorder, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for right shoulder disorder, to include a right rotator cuff tear. 

7.  Entitlement to service connection for bilateral hearing loss.  

8.  Entitlement to service connection for forgetfulness and a sleep disorder, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for degenerative joint disease of the cervical and thoracolumbar spine.

10.  Entitlement to service connection for a lung disorder, including wheezing and asbestosis.

11.  Entitlement to service connection for thrombocytopenia, claimed as cancer, claimed as due to an undiagnosed illness. 

12.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder, to include tinea corporis and a skin rash.  

13.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to January 1968; he then served in the Naval Reserve with various periods of active duty training and inactive duty training; he had a final period of active duty from January to September 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007, December 2010, and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana.

The issues of entitlement to service connection for a right shoulder disorder, bilateral hearing loss, forgetfulness and a sleep disorder, degenerative joint disease of the cervical and thoracolumbar spine, a lung disorder, thrombocytopenia, tinea corporis, and sinusitis are addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  In a May 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for headaches and numbness of the leg due to an undiagnosed illness; the Veteran did not perfect an appeal as to that decision. 

2.  None of the additional evidence received since the May 1998 decision relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for headaches and radiculopathy of the lower extremities; the evidence does not raise a reasonable possibility of substantiating the claims.

3.  There is no probative evidence which establishes that the Veteran has ischemic heart disease.  

4.  The Veteran has a current diagnosis of sleep apnea which was made years after service; there is no credible evidence linking sleep apnea to service.  

5.  There is no probative evidence which establishes that the Veteran has a left eye disorder.

6.  In a July 1996 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a skin disorder, to include tinea corporis and a skin rash; the Veteran did not perfect an appeal as to that decision. 

7.  The additional evidence received since the July 1996 decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a skin disorder, to include tinea corporis; the evidence raises a reasonable possibility of substantiating the claim.

8.  In a May 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for sinusitis; the Veteran did not perfect an appeal as to that decision. 

9.  The additional evidence received since the May 1998 decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for sinusitis; the evidence raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for radiculopathy of the lower extremities, claimed as numbness of the legs, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for reopening the claim for service connection for headaches, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Ischemic heart disease was not incurred in, or aggravated by, active military service, and may not be presumed to have been incurred, to include as due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  Sleep apnea was not incurred in, or aggravated by, active military service, and is not a disability due to an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).  

5.  A left eye disorder was not incurred in, or aggravated by, active military service, and is not a disability due to an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

6.  Evidence received since the July 1996 rating decision that denied service connection for a skin disorder, to include tinea corporis and a skin rash, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

7.  Evidence received since the May 1998 rating decision that denied service connection for sinusitis is new and material, and the claim for service connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran was provided the requisite notice with respect to his claims for service connection in letters dated December 2006, May 2010, and December 2010.  The notification provided was prior to the initial RO rating decisions denying the benefits sought in each instance  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the issues involving the reopening of previously denied claims, he was provided the requisite notice of what constitutes new and material evidence to reopen the claim. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Neither the Veteran, nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records; service personnel records; private medical records; VA medical records; VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded VA examinations with respect to his claims for service connection for a left eye disorder and sleep apnea and these examinations are adequate.  The Veteran was not afforded VA examinations with respect to his claim for service connection for ischemic heart disease, or this claims to reopen the claims for service connection for radiculopathy and headaches because the criteria requiring such examinations was not met.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Shade v. Shinseki, 24 Vet. App. 110 (2010).  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  General Background and Criteria for Service Connection 

The Veteran served on active duty in the Navy from July 1964 to January 1968.  He then served in the Naval Reserve with various periods of active duty training and inactive duty training.  He was activated for a period of active duty in support of Operation Desert Shield / Storm from January to September 1991.  

Generally, the Veteran claims entitlement to service connection based upon his periods of active duty.  With respect to claims based upon his active duty during the Vietnam era in the 1960s, he has asserted that he has disabilities resulting from exposure to herbicides, to include Agent Orange.  With respect to his claims for service connection arising from his Desert Shield/Desert Storm service, he generally asserts claims for service connection for disabilities due to an undiagnosed illness.  

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection thus granted is commonly referred to as direct service connection as the disability at issue is directly related to a period of active service.  

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness.  

Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more, and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period are considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).  

The signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to fatigue; signs or symptoms involving skin; headache; muscle pain; joint pain; neurological signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the upper or lower respiratory system; sleep; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

The evidence establishes that the Veteran served in the required geographical area during his second period of active duty for consideration of claims for service connection due to an undiagnosed illness.  See 38 C.F.R. § 3.317(e).  


III.  Reopening of Claims for Service Connection for Radiculopathy and Headaches.

In this case, the RO denied service connection for headaches and numbness of the legs, claimed as being due to an undiagnosed illness, in a May 1998 rating decision.  The Veteran was notified of that decision in June 1998, but he did not perfect an appeal to the RO decision and did not submit any pertinent evidence within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b). 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues going to the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The evidence received subsequent to the May 1998 rating decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995). 

At the time of the May 1998 rating decision the evidence of record included service treatment records, VA treatment records, and VA examination reports dated November 1993 and December 1995.  This evidence failed to reveal any objective evidence of headaches or numbness of the legs.  Accordingly, the bases for this denial was that there was no current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The evidence obtained since the May 1998 rating decision includes the Veteran's hearing testimony before the Board in June 2014, and VA treatment records.  

The Veteran testified before the Board that he had headaches, and pain and numbness in the legs.  These assertions are the same as those previously made when service connection was denied in May 1998.  Chavarria v. Brown, 5 Vet. App. 468 (1993) (an appellant's own recitations of his medical history does not constitute new and material evidence sufficient to reopen his claim when this account has already been rejected by the VA).

VA records dated subsequent to the May 1998 rating decision establish diagnoses of radiculopathy of the lower extremities resulting from degenerative joint disease of the lumbar spine.  VA records do not document treatment for headaches, although to the extent there are complaints of headaches, such as pain around the left eye, such complaints are related to the Veteran's diagnosis of sinusitis.  Simply put, there is no evidence showing that the Veteran has objective evidence of headaches or lower extremity numbness as signs or symptoms of an undiagnosed illness.  Rather, all documented symptoms are related to actual medical diagnoses.  Moreover, there is no probative evidence linking a headache disorder or radiculopathy to any period of the Veteran's military service.  

In sum, the additional evidence obtained the since May 1998 does not contain any evidence which relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for radiculopathy or headache; the evidence does not raise a reasonable possibility of substantiating the claims.  As the evidence submitted is not new and material, the claims for service connection for headaches and radiculopathy are not reopened, and the current appeal on these issues must be denied on that basis.  

As new and material evidence to reopen his finally disallowed claims has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

IV.  Service connection for Ischemic Heart Disease

The Veteran filed a claim for service connection for ischemic heart disease; he claims that service connection for this disorder is warranted because he was exposed to Agent Orange during active service.

VA regulations provide that if a veteran was exposed to an herbicide agent, to include Agent Orange, during active service, presumptive service connection is warranted for a variety of diseases including ischemic heart disease.  38 C.F.R. § 3.309(e) (2014).  Ischemic heart disease is defined as "including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  38 C.F.R. § 3.309(e).  However, the term ischemic heart disease specifically "does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  38 C.F.R. § 3.309(e) Note 3.

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam." 38 C.F.R. § 3.307 (a)(6)(iii).  Service aboard a deep-water naval vessel in the waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam without evidence showing actual visitation to the Republic of Vietnam.  See VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).  

The evidence of record does not show that ischemic heart disease has ever been diagnosed.  At the 2014 hearing before the Board, the Veteran was circumspect in his testimony with respect to this claim.  He referred to diagnoses of deep vein thrombosis.  The medical evidence confirms diagnoses of hypertension, deep vein thrombosis of a leg, and a pulmonary embolism.  However, none of these disorders were manifest during active duty, or within a year of separation from any period of active duty.  None of these disorders warrants service connection on a presumptive basis due to Agent Orange exposure.  Moreover, there is no evidence linking any of these disorders to service.  

The Veteran claimed service connection for ischemic heart disease.  The evidence of record does not show that he has the claimed disability.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the preponderance of the evidence is against the claim of entitlement to service connection for ischemic heart disease.  The benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

V.  Service Connection for Sleep Apnea

The Veteran claims entitlement to service connection for sleep apnea.  He specifically claims that he warrants service connection under 38 C.F.R. § 3.317 for have signs or symptoms of an undiagnosed illness involving the respiratory system.  He asserts that environmental exposures to dust, smoke and other hazards during service in Southwest Asia have caused his sleep apnea.

The evidence establishes that the Veteran served in the required geographical area during his second period of active duty for consideration of claims for service connection should he actually manifest objective signs or symptoms of an undiagnosed illness.  See 38 C.F.R. § 3.317(e).  However, his claim for service connection for sleep apnea is not such an undiagnosed illness.  

In an April 2013 VA examination, the Veteran reported that he was first diagnosed with sleep apnea in 1995, and was prescribed a continuous positive airway pressure machine (CPAP) to treat this disorder.  However, this report is at odds with private medical records showing that initial evaluation for sleep apnea was conducted in July 2010.  A CPAP was recommended at that time.  The diagnosis of obstructive sleep apnea was confirmed by the 2013 VA examination report.  The examining physician also stated that 

sleep apnea is an illness with a clear and specific etiology and diagnosis.  It is a result of anatomic abnormalities which make the vet's airway close down during nighttime breathing, resulting in snoring and apneic spells.  Sleep apnea is not related to any environmental exposure, toxin, etc.  It is exacerbated by weight gain.  Therefore, it is less like than not that the vet's sleep apnea is related to any specific exposure event during his service in Southwest Asia.

Review of the evidence does not show that the Veteran had sleep apnea during any period of active service.  He was diagnosed years after he separated from service.  Sleep apnea is a specific diagnosis which means that service connection cannot be established as an undiagnosed illness under 38 C.F.R. § 3.317.  There is no evidence linking the currently diagnosed sleep apnea to active service or any claimed environmental exposure experienced therein.  The only probative evidence addressing the etiology of the Veteran's sleep apnea is the VA medical opinion which indicates that the Veteran's sleep apnea is related to his level of obesity and not to his military service.  The preponderance of the evidence is against the claim of entitlement to service connection for sleep apnea.  The benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

VI.  Service Connection for a Left Eye Disorder

In December 2010, the Veteran filed a claim for service connection in which he vaguely referred to "left eye pressure."  In that same statement he asserted generally that service connection was warranted under 38 C.F.R. § 3.317 for have signs or symptoms of an undiagnosed illness.  Subsequently, he claimed that he incurred a left eye injury during active service, when he asserted that he was been struck in the left eye.

In July 2011, a VA eye examination of the Veteran was conducted.  With the exception of uncorrected left eye vision being 20/40, no anomalies of the left eye were found or diagnosed.  The left eye lens was intact and normal.  The intraocular pressure of the eyes was equal and in the normal range.  The examiner stated that the Veteran had excellent vision.  The examiner stated that the complained of left eye pressure was not caused by or the result of an undiagnosed illness.

The evidence of record does not show that the Veteran has ever been diagnosed with any left eye disorder and review of all of the medical evidence of record fails to show and such diagnosis.  To the extent that medical treatment records reveal that the Veteran reported complaints of pressure around or behind the eye, the evidence indicates that those complaints are not caused by or the result of an undiagnosed illness.  Simply put, the Veteran does not have a left eye disorder.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against the claim of entitlement to service connection for a left eye disorder, claimed as left eye pressure.  The benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

VII.  Reopening of Claims for Service Connection for Sinusitis and a Skin Rash

In this case, the RO denied service connection for a skin disorder, to include tinea corporis and a skin rash July 1996 rating decision; service connection for sinusitis was denied in a May 1998 rating decision.  The Veteran was notified of both decisions but did not perfect an appeal, nor did he submit any pertinent evidence within the appeal period.  Therefore, these decisions are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b). 

The evidence received subsequent the final rating decisions includes medical evidence of a diagnosis of sinusitis, along with treatment for recurrent skin rashes; this evidence was lacking at the time of the prior denials of service connection

The Board concludes that the evidence received since the July 1996 and May 1998 rating decisions is new because it was not before the RO when it denied service connection at those times.  This evidence is also material because bears directly and substantially upon the specific matters under consideration, and raises a reasonable possibility of substantiating the claims for service connection.  Accordingly, the claims for service connection for a skin disorder and sinusitis are reopened.


ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for radiculopathy of the lower extremities, to include as due to an undiagnosed illness, is denied.  

New and material evidence not having been received, the appeal to reopen a claim of entitlement to service connection for headaches, to include as due to an undiagnosed illness, is denied.

Service connection for ischemic heart disease is denied.  

Service connection for sleep apnea is denied.

Service connection for a left eye disorder is denied.  

New and material evidence having been received, the appeal to reopen the claim of entitlement to service connection for a skin disorder is reopened, and the appeal is granted to this extent only.  

New and material evidence having been received, the appeal to reopen the claim of entitlement to service connection for sinusitis is reopened, and the appeal is granted to this extent only.  


REMAND

Medical examinations, with etiology opinions, are required for all the issues remaining on appeal and being remanded.  

A VA treatment record dated October 2007 indicates a diagnosis of essential thrombocytosis, which is a disorder in which the body produces too many platelets (thrombocytes), which can cause blood clotting.  The possibility that the Veteran had increased platelet count resulting in clotting problems is supported by other medical records showing diagnoses of pulmonary embolism and deep vein thrombosis, along with the prescription of Coumadin, a blood thinning agent.  However, the Veteran's automated VA medical problem list indicates a diagnosis of thrombocytopenia, which is the medical term for a low blood platelet count.  Clearly the two diagnoses are of essentially opposite medical disorders.  The RO denied service connection for thrombocytopenia, it is unclear if service connection for the correct disorder was denied, or what the actual correct diagnosis is.  Accordingly examination is required.  

Private medical records from 1997 indicate a diagnosis of asbestosis, made upon examination for litigation related to the Veteran's post-service employment.  However, subsequent VA respiratory evaluation, including chest x-ray examination, fails to support the diagnosis of any asbestos related disorder.  Again, examination is necessary to resolve the conflict of diagnoses.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claims for service connection.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  The RO must request that the Veteran submit the information necessary to obtain the recent private right shoulder medical treatment records from Dr. K. that he identified at his June 2014 hearing.  The RO must also request that the Veteran to submit all records related to his private asbestos related litigation based upon his post-service employment.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine whether any previously or currently diagnosed right shoulder disorder is related to his military service, including any injury therein as documented in service treatment records showing complaints of right shoulder pain.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on a review of the evidence of record, including the Veteran's service and post-service treatment records, his work history, and with consideration of the Veteran's statements, the examiner must opine as to whether any currently or previously diagnosed right shoulder disorder is related to his active military service, including the reports of treatment for right shoulder pain in the service treatment records.  

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded a VA audiology examination to determine whether any hearing loss is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner must be informed of the dates of the Veteran's active duty from July 1964 to January 1968 and from January to September 1991, and of his military reserve service outside these periods of time.  After the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must review the service treatment records and provide an opinion as to whether any degree of hearing loss is related to the Veteran's military service, to include the established acoustic trauma experienced by the Veteran during active service.  The examiner must comment on the military reserve audiograms which were conducted shortly before and after the Veteran's period of active duty from January to September 1991 and whether these show a hearing threshold shift from noise exposure during that period of service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran must be afforded the appropriate VA examination(s) for his complaints of forgetfulness and a sleep disorder.  The examiner must indicate if the Veteran has symptoms of sleep disturbance and forgetfulness, and whether they are symptoms of the Veteran's service-connected PTSD or another disorder rather than a separate and distinct disorder, or signs or symptoms of an undiagnosed illness.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The Veteran must be afforded a VA examination to determine whether any diagnosed cervical and thoracolumbar spine is related to his military service, including any injury therein.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on a review of the evidence of record, including the Veteran's service and post-service treatment records, his work history, and with consideration of the Veteran's statements, the examiner must opine as to whether any currently or previously diagnosed spine disorder is related to his military service, to include as the result of an injury reported by the Veteran as occurring during active service from January to September 1991.  

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  The Veteran must be afforded the appropriate examination for respiratory disorders, including asbestosis.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies, to include pulmonary function tests (PFT), chest x-ray, and if indicated, a chest computerized tomography scan, must be accomplished.  A narrative report of the PFT must indicate the type(s) of respiratory defects present, if any.  

The examining physician must elicit a complete military and post-service occupational and asbestos exposure history from the Veteran, and must also review the evidence of record related to his prior reports of asbestos exposure.  After examination and review of the evidence of record, and with consideration of the Veteran's statements the examiner must provide the following opinions:

* Does the medical evidence establish a current respiratory disorder?

* Does the Veteran have a current asbestos related respiratory disorder; if not please reconcile the current diagnosis with the 1997 private diagnosis of asbestosis.

* Does the Veteran have objective signs or symptoms involving the respiratory system that are the result of an undiagnosed illness?

* Is any degree of any currently or previously diagnosed respiratory disorder related to the Veteran's to military service, or the result of exposure to asbestos or environmental factors in Southwest Asia therein?

A complete rationale for all opinions must be given.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

7.  The Veteran must be afforded that appropriate VA examination for blood disorders.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on a review of the evidence of record, including the Veteran's service and post-service treatment records, the previous diagnoses of thrombocytosis and thrombocytopenia, his work history, and with consideration of the Veteran's statements, the examiner must indicate whether any abnormality found is considered laboratory test results or considered, in and of itself, a disability.  The correct diagnosis of the claimed platelet condition must be provided and the examiner must opine as to whether any currently or previously diagnosed platelet disability is related to the Veteran's active service in Southwest Asia or is the result of an undiagnosed illness.  

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

8.  The Veteran must be afforded that appropriate VA examination for skin disorders to determine whether any skin disorder is related to his military service, including documented treatment for skin rashes during service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on a review of the evidence of record, including the Veteran's service and post-service treatment records, his work history, and with consideration of the Veteran's statements, the examiner must opine as to whether any previously or currently diagnosed skin disorder is related to the Veteran's active service, to include treatment for skin rashes during the Veteran's first period of active duty.  

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

9.  The Veteran must be afforded that appropriate VA examination for sinusitis to determine whether any currently diagnosed sinusitis is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on a review of the evidence of record, including the Veteran's service and post-service treatment records, his work history, and with consideration of the Veteran's statements, the examiner must opine as to whether any previously or currently diagnosed sinusitis is related to the either period of the Veteran's active duty.  

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

10.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

11.  The medical examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

12.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims for service connection remaining on appeal must be re-adjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



